 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        SHANNA OFFUTT EVANGER,                             CASE NO. 17-cv-5521RBL
 9
                                Plaintiff,                 ORDER DENYING MOTIONS FOR
10              v.                                         SUMMARY JUDGMENT

11      GEORGIA-PACIFIC GYPSUM, LLC,                       [Dkts. 26 and 27]

12                              Defendant.

13

14          THIS MATTER is before the Court on dueling Motions for Summary Judgment [Dkts.

15   #26 and #27] in an employment situation wrapped or “rapt” in romance. The Court has reviewed

16   the pleadings for and against the motions. Oral argument could not inform the Court further on

17   the rich factual tapestry weaved by the participants to this saga. For the reasons that follow, both

18   motions are DENIED.

19          The Court has reached tentative impressions of the credibility of some of the players and

20   of the merits of the parties’ arguments. On summary judgment, the Court cannot weigh

21   credibility nor fully appreciate the nuanced positions of the litigants without a trial. These

22   motions were dead on arrival by virtue of the complex “tis” – “taint” story the parties tell in their

23

24

     ORDER DENYING MOTIONS FOR SUMMARY
     JUDGMENT - 1
 1   factual recitations. There are clearly material issues of fact that, when resolved by the trier of

 2   fact, will write the last chapter of this interesting, emotional story.

 3           IT IS SO ORDERED.

 4           Dated this 2nd day of July, 2019.

 5

 6                                                           A
                                                             Ronald B. Leighton
 7                                                           United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     [DKTS. 26 AND 27] - 2
